DETAILED ACTION
Claims 1-5, 8-13, and 15-25 are pending, with claims 21-25 being withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered. 
The office acknowledges the following papers:
Claims and remarks filed on 12/27/2021.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill et al. (U.S. 2016/0314075), in view of Shebanow et al. (U.S. 5,675,759), in view of Wright (U.S. 2016/0259645), in view of St. Clair et al. (U.S. 2007/0061555), in view of Official Notice.
As per claim 1:
Moudgill and Shebanow disclosed a processor comprising:
a plurality of physical registers supporting register renaming for architected registers, wherein the plurality of physical registers are organized as an ordered list, and wherein each physical register on the ordered list is uniquely identified by an index value indicating a position of the corresponding physical register on the ordered list (Shebanow: Figures 2 and 3a elements 40 and 44, column 6 lines 53-67 continued to column 7 lines 1-16)(Moudgill: Figures 5-6 and 9 elements 502, 604, and 906, paragraphs 164-165, 172, and 188-189)(Moudgill disclosed the use of physical registers for renaming target register file registers. Shebanow disclosed an ordered list of physical register numbers and a freelist for selecting available physical for use. The combination implements the register file and freelist of Shebanow into Moudgill to implement the register renaming of the target register file. Each physical register number (i.e. index value) uniquely identifies the corresponding physical register.); and
a processor core, communicatively coupled to the plurality of physical registers (Moudgill: Figure 9 elements 900 and 906, paragraph 216), the processor core to execute a process comprising a plurality of instructions to:
responsive to issuance of a call instruction for out-of-order execution,
identify, based on a head pointer associated with the plurality of physical registers, a first physical register of the plurality of physical registers, wherein the first physical register is pointed to by the head pointer, a position of the first physical register on the ordered list is defined by a first index value having the first number of bits (Shebanow: Figures 2 and 3a elements 34, 40, 44, and 62-64, column 6 lines 53-67 continued to column 7 lines 1-16 and column 7 lines 54-67 continued to column 8 lines 1-3)(Moudgill: Figure 9 elements 904 and 914, paragraphs 141-142, 184-185, 188, 218 and 223)(Shebanow disclosed identifying a free physical register using a head pointer to a freelist of physical registers. The combination allows for allocating a renamed physical register number (i.e. first index value) used for writing the return address to upon dispatch of the call instruction for out-of-order execution. The physical register number is comprised of a number of bits in size based on the total number of registers.);
store a return address in the first physical register, wherein the return address is represented by a second number of bits, and wherein the first number is smaller than the second number (Moudgill: Figures 5-6 elements 502, 506, and 604, paragraphs 21, 36, 172-173, 178, 181-182, 184, 188, 218, and 223)(Execution of the call instruction saves the calculated return address in a free physical register number of the target register file. Moudgill disclosed embodiments allowing address sizes to be 32 or 64 bits, which would include return addresses. Moudgill disclosed a few bits are used to identify target registers within branch instructions. Official notice is given that small numbers of physical registers used in renaming systems are available for the advantage of reducing register costs and power usage. Thus, it would have been obvious to one of ordinary skill in the art that the number of bits used to encode physical registers in Moudgill is less than 32/64-bits used for storing return addresses.);
responsive to storing the return address in the first physical register, increment, modulated by a length of the ordered list, the head pointer to point to a another physical register of the plurality of physical registers (Shebanow: Figures 2-3a elements 34 and 62, column 7 lines 54-67 continued to column 8 lines 1-3)(Moudgill: Figure 6 elements 602-604, paragraph 188)(Shebanow disclosed identifying a free physical register using a head pointer to a freelist of physical registers. The head pointer is incremented upon selection to a next free physical register.).
store the first index value in a first entry of a call stack associated with the process (Moudgill: Figure 6 element 602, paragraphs 186 and 188-189)(Moudgill uses the call stack to store physical register numbers as pointers to identify physical registers storing return addresses.).
The advantage of using a freelist unit is that available physical registers can be tracked for allocation to instructions. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement the freelist unit of Shebanow in the processor of Moudgill for the advantage of allocating physical registers not currently in-use to instructions being processed.
Moudgill and Shebanow failed to teach each position in the ordered list is identified by a corresponding index value in a binary format having a first number of bits, wherein the first number is smaller than a total number of physical registers on the ordered list; a position of the first physical register on the ordered list is defined by a first index value having the first number of bits in the binary format; wherein the first entry is identified by an out-of-order pointer of the call stack; and increment, modulated by a length of the call stack, the out-of-order pointer of the call stack to point to a second entry of the call stack.
However, Wright combined with Moudgill and Shebanow disclosed each position in the ordered list is identified by a corresponding index value in a binary format having a first number of bits, wherein the first number is smaller than a total number of physical registers on the ordered list (Wright: Paragraph 86)(Shebanow: Figures 2 and 3a elements 40 and 44, column 6 lines 53-67 continued to column 7 lines 1-16)(Moudgill: Figures 5-6 and 9 elements 502, 604, and 906, paragraphs 164-165, 172, and 188-189)(Wright disclosed representing physical register numbers using binary formatting. The combination implements the register file and freelist of Shebanow into Moudgill to implement the register renaming of the target register file, where the physical register numbers are represented using binary formatting. In the example of 128 physical registers, 7 binary bits are required for representing the physical register number.); and
a position of the first physical register on the ordered list is defined by a first index value having the first number of bits in the binary format (Wright: Paragraph 86)(Shebanow: Figures 2 and 3a elements 34, 40, 44, and 62-64, column 6 lines 53-67 continued to column 7 lines 1-16 and column 7 lines 54-67 continued to column 8 lines 1-3)(Moudgill: Figure 9 elements 904 and 914, paragraphs 141-142, 184-185, 188, 218 and 223)(The combination represents physical register number using binary formatting.).
The advantage of implementing binary encoding is that numerical values can be compressed into a smaller format. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement the binary format of Wright into the register file indexes and the logical-to-physical register mappings of Shebanow.
Moudgill, Shebanow, and Wright failed to teach wherein the first entry is identified by an out-of-order pointer of the call stack; and increment, modulated by a length of the call stack, the out-of-order pointer of the call stack to point to a second entry of the call stack.
However, St. Clair combined with Moudgill, Shebanow, and Wright disclosed wherein the first entry is identified by an out-of-order pointer of the call stack (St. Clair: Paragraphs 19-20)(Moudgill: Figure 6 element 602, paragraph 188)(St. Clair disclosed a stack buffer including committed and speculative portions, as well as a committed stack pointer and a speculative stack pointer (i.e. out-of-order pointer). Moudgill uses the call stack to store register pointers to identify physical registers storing return addresses. The combination allows for modifying a speculative portion of a stack buffer using the speculative stack pointer to store a register pointer identifying the physical register storing the return address.); and 
increment, modulated by a length of the call stack, the out-of-order pointer of the call stack to point to a second entry of the call stack (St. Clair: Figure 2a, paragraphs 19-20 and 23-24)(Moudgill: Figure 6 element 602, paragraph 188)(Allocating a stack buffer entry increments the stack pointer.).
The advantage of tracking speculative and committed call and return instructions is that recovery operations can be performed upon misspeculation. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement the stack buffer of St. Clair including speculative and committed portions into the call/return stack of Moudgill.
As per claim 2:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 1, wherein the processing core is further to:
responsive to issuance of a return instruction corresponding to the call instruction, determine the second entry of the call stack pointed to by the out-of-order pointer (St. Clair: Paragraphs 19-20)(Moudgill: Figure 6 element 602, paragraphs 185-186, 188, and 226)(St. Clair disclosed a stack buffer including committed and speculative portions, as well as committed and speculative stack pointers. Moudgill uses the call stack to store register pointers to identify physical registers storing return addresses. The combination allows for accessing the call stack entry pointed to by the speculative stack pointer.);
determine, based on a second index value stored in the second entry of the call stack, a second physical register of the plurality of physical registers (St. Clair: Paragraphs 19-20)(Moudgill: Figure 6 element 602, paragraphs 185-186, 188, and 226)(St. Clair disclosed a stack buffer including committed and speculative portions, as well as committed and speculative stack pointers. Moudgill uses the call stack to store register pointers to identify physical registers storing return addresses. The combination allows for accessing the call stack entry pointed to by the speculative stack pointer. The call stack entry holds a physical register number that stores the speculative return address.);
determine a predicted return address stored in the second physical register (St. Clair: Paragraphs 19-20)(Moudgill: Figure 6 element 602, paragraphs 185-186, 188, and 226)(The combination allows for accessing the call stack entry pointed to by the speculative stack pointer. The call stack entry holds a physical register number that stores the speculative return address.); and
continue instruction execution from the predicted return address (St. Clair: Paragraphs 19-20)(Moudgill: Figure 6 element 602, paragraphs 185-186, 188, and 226)(The combination allows for accessing the call stack entry pointed to by the speculative stack pointer. The call stack entry holds a physical register number that stores the speculative return address. Processing continues at the speculative return address.).
As per claim 3:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 2, wherein the second physical register is one of same as the first physical register or different than the first physical register, and wherein the second index value is one of same as the first index value or different than the first index value (Moudgill: Figure 6 elements 602 and 604, paragraph 188)(The first physical register number is inherently different or the same as the corresponding second physical register number.).
As per claim 4:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 2, wherein the processor core is further to, 
responsive to retiring the call instruction, increment, modulated by the length of the call stack, an in-order pointer of the call stack (St. Clair: Figure 2A, paragraphs 19-20 and 24)(Moudgill: Figure 6 element 602, paragraph 188)(Retired call instructions increment the committed top-of-stack pointer.); and 
responsive to retiring the return instruction, decrement, modulated by the length of the call stack, the in-order pointer of the call stack (St. Clair: Figure 2A, paragraphs 19-20 and 24)(Moudgill: Figure 6 element 602, paragraph 188)(Retired return instructions decrement the committed top-of-stack pointer.).
As per claim 5:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 4, wherein responsive to a rollback of the out-of-order execution, the processor core is to set the out-of-order pointer to point to an entry pointed to by the in-order pointer (St. Clair: Paragraph 19)(Official notice is given that upon branch mispredictions, committed return address stack contents and pointers are copied to the speculative return address stack contents and pointers for the advantage of resuming execution from a known checkpoint state. Thus, it would have been obvious to one of ordinary skill in the art to implement restoring the speculative return address stack upon a misprediction.). 
As per claim 8:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 1, wherein execution of the call instruction is to switch execution of the process from a first branch of instructions to a second branch of instructions (Moudgill: Paragraph 184), and wherein execution of the return instruction corresponding to the call instruction is to switch from the second branch of instructions to the first branch of instructions (Moudgill: Paragraph 185).
As per claim 9:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 1, wherein the plurality of physical registers it to provide a pool of renaming registers for an architected register defined in an instruction set architecture (ISA) of the processor (Moudgill: Figure 9 element 906, paragraphs 188 and 216)(The link register can be renamed using the plurality of physical registers.).
As per claim 10:
Claim 10 essentially recites the same limitations of claim 1. Therefore, claim 10 is rejected for the same reasons as claim 1.
As per claim 11:
The additional limitation(s) of claim 11 basically recite the additional limitation(s) of claim 2. Therefore, claim 11 is rejected for the same reason(s) as claim 2.
As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 4. Therefore, claim 12 is rejected for the same reason(s) as claim 4.
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 6. Therefore, claim 13 is rejected for the same reason(s) as claim 6.
As per claim 15:
Claim 15 essentially recites the same limitations of claim 1. Claim 15 additionally recites the following limitations:
a plurality of physical registers organized as an ordered list to support register renaming for architected registers (Shebanow: Figures 2 and 3a element 62, column 7 lines 54-67 continued to column 8 lines 1-3)(Moudgill: Figures 5-6 and 9 elements 502, 604, and 906, paragraphs 164-165, 172, and 188-189)(Shebanow disclosed a freelist that stores an ordered list of available physical registers for register renaming. Moudgill disclosed an implementation of register renaming using physical registers of the target register file to rename link registers. The combination allows for using the freelist of Shebanow to select physical registers for allocation.); and
set a first indicator associated with the first physical register to a first value indicating that the first physical register is written by a call instruction (Shebanow: Figures 2 and 3a element 44, column 6 lines 47-50)(Moudgill: Figure 5 element 506, paragraph 173)(Shebanow disclosed a data valid bit that is set for valid register data. Moudgill disclosed executing the call instruction writes the return address to the physical register. The combination allows for Moudgill to include a data valid bit that is set upon writeback by the call instruction. This allows the physical register to be speculatively used for the return instruction.); and
increment, modulated by a size of the ordered list, the head pointer to point to a second physical register (Shebanow: Figures 2-3a elements 34 and 62, column 7 lines 54-67 continued to column 8 lines 1-3)(Moudgill: Figure 6 elements 602-604, paragraph 188)(Shebanow disclosed identifying a free physical register using a head pointer to a freelist of physical registers. The head pointer is incremented upon selection to a next free physical register.).
As per claim 16:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 15, wherein the processor core is further to:
set an out-of-order pointer to point to the second physical register (St. Clair: Paragraphs 19-20)(Shebanow: Figures 2-3a elements 34 and 62, column 7 lines 54-67 continued to column 8 lines 1-3)(Moudgill: Figure 9 elements 904 and 914, paragraphs 141-142, 188, 218 and 223)(St. Clair disclosed a stack buffer including committed and speculative portions, as well as committed and speculative stack pointers. Shebanow disclosed identifying a free physical register using a head pointer to a freelist of physical registers. The combination selects a free target register for the call instruction by use of the freelist and head pointer Shebanow. The combination allows for modifying a speculative portion of a stack buffer using the speculative stack pointer to store a register pointer identifying the physical register storing the return address. Dispatching a subsequent call instruction results in the speculative stack pointer pointing to an entry of the call stack that points to the next free physical register (i.e. second physical register).).
As per claim 17:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 15, wherein the processor core is further to:
responsive to issuance of a second instruction that writes to the second physical register, increment, modulated by a size of the ordered list, the header pointer to point to a third physical register (Shebanow: Figures 2-3a elements 34 and 62, column 7 lines 54-67 continued to column 8 lines 1-3)(Moudgill: Figure 9 elements 904 and 914, paragraphs 141-142, 188, 218 and 223)(Shebanow disclosed identifying a free physical register using a head pointer to a freelist of physical registers. The combination selects a free target register for the call instruction by use of the freelist and head pointer Shebanow. The combination increments the head pointer after selection of a free target register by the call instruction.);
set a first indicator associated with the third physical register to a second value indicating that the third physical register is not written by a call instruction (Shebanow: Figures 2 and 3a element 44, column 6 lines 47-50)(Moudgill: Figure 5 element 506, paragraph 173)(Shebanow disclosed a data valid bit that is set for valid register data. Moudgill disclosed executing the call instruction writes the return address to the physical register. The combination allows for Moudgill to include a data valid bit that is set upon writeback by the call instruction. Prior to the writeback, the data valid bit is a clear value.); and
maintaining location of the out-of-order pointer to point to the second physical register (St. Clair: Figure 2a, paragraphs 19-20 and 23-24)(Moudgill: Figure 6 element 602, paragraph 188)(The speculative stack pointer is maintained until a subsequent call or return instruction is dispatched.).
As per claim 18:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 15, wherein the processor core is further to:
responsive to issuance of a return instruction corresponding to the call instruction, determine the return address stored in the second physical register pointed to by the out-of-order pointer (St. Clair: Paragraphs 19-20)(Moudgill: Figure 6 element 602, paragraphs 185-186, 188, and 226)(St. Clair disclosed a stack buffer including committed and speculative portions, as well as committed and speculative stack pointers. Moudgill uses the call stack to store register pointers to identify physical registers storing return addresses. The combination allows for accessing the call stack entry pointed to by the speculative stack pointer. The call stack entry holds a physical register number that stores the speculative return address.);
calculate a predicted return address based on the return address stored in the second physical register (St. Clair: Paragraphs 19-20)(Moudgill: Figure 6 element 602, paragraphs 185-186, 188, and 226)(The combination allows for accessing the call stack entry pointed to by the speculative stack pointer. The call stack entry holds a physical register number that stores the speculative return address.);
set a second indicator associated with the second physical register to a first value indicating that the second physical register is used for return address prediction (Shebanow: Figures 2 and 3a element 44, column 6 lines 47-50)(St. Clair: Paragraphs 19-20)(Moudgill: Figure 6 element 602, paragraphs 185-186, 188, and 226)(The combination allows for accessing the call stack entry pointed to by the speculative stack pointer. The combination allows for Moudgill to include a data valid bit that is set upon writeback by the call instruction. The call stack entry holds a physical register number that stores the speculative return address. Executing the call instruction writes the return address to the physical register and sets the data valid bit. This allows the physical register to be speculatively used for the return instruction.); and
decrement, modulated by the size of the ordered list, the out-of-order pointer until the out-of-order pointer reaches a fourth physical register that is associated with the first indicator being set to the first value and the second indicator being set to the second value (St. Clair: Figure 2a, paragraphs 19-20 and 23-24)(Moudgill: Figure 6 element 602, paragraph 188)(Deallocating a stack buffer entry for a dispatched return instruction decrements the speculative stack pointer. In view of the above official notice, the physical register storing the return address is associated with write flag indicators.).
As per claim 19:
Moudgill, Shebanow, Wright, and St. Clair disclosed the processor of claim 15, wherein the processor core is further to:
responsive to retiring the call instruction, increment, modulated by the size of the ordered list, an in-order pointer of the ordered list of physical pointers until the in-order pointer reaches a fifth physical register that is associated with the first indicator being set to the first value (Shebanow: Figures 2 and 3a element 44, column 6 lines 47-50)(St. Clair: Figure 2a, paragraphs 19-20 and 23-24)(Moudgill: Figure 6 element 602, paragraph 188)(Allocating a stack buffer entry for a retired call instruction increments the committed stack pointer to an entry pointing to a physical register storing the committed return address. The combination allows for Moudgill to include a data valid bit that is set upon writeback by the call instruction. Executing the call instruction writes the return address to the physical register and sets the data valid bit.); and 
responsive to retiring the return instruction, decrement, modulated by the size of the ordered list, an in-order pointer of the ordered list of physical pointers until the in- order pointer reaches a fifth physical register that is associated with the first indicator being set to the first value (St. Clair: Figure 2a, paragraphs 19-20 and 23-24)(Moudgill: Figure 6 element 602, paragraph 188)(Deallocating a stack buffer entry for a retired return instruction decrements the committed stack pointer. In view of the above official notice, retiring the return instruction accesses the physical register with the committed return address with a set write flag.).
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 5. Therefore, claim 20 is rejected for the same reason(s) as claim 5.

Response to Arguments
The arguments presented by Applicant in the response, received on 12/27/2021 are not considered persuasive.
Applicant argues for claims 1, 10, and 15:
“Shebanow, however, does not disclose or teach each position in the ordered list is identified by a corresponding index value in a binary format having a first number of bits, wherein the first number is smaller than a total number of physical registers on the ordered list, identify, based on a head pointer associated with the plurality of physical registers, a first physical register of the plurality of physical registers, wherein the first physical register is pointed to by the head pointer, a position of the first physical register on the ordered list is defined by a first index value having the first number of bits in the binary format, and that the first number is smaller than the second number recited in claim 1. Moudgill and St. Clair likewise do not disclose or teach these features recited in claim 1.”  

This argument is found to be persuasive for the following reason. The examiner agrees that Shebanow doesn’t teach the newly claimed limitations. However, a new ground of rejection has been given due to the amendments.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183